429 F.2d 982
Ervin HOHENSEE, Appellant,v.Gene BASALYGA.
No. 18247.
United States Court of Appeals, Third Circuit.
Argued June 2, 1970.Decided June 11, 1970, Rehearing Denied Aug. 14, 1970.

Appeal from the United States District Court for the Middle District of Pennsylvania; Michael H. Sheridan, Judge.
Ervin Hohensee, pro se.
Gene Basalyga, pro se.
Before FREEDMAN, SEITZ and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On consideration of the briefs and argument on appeal, we find no error in the order appealed from.


2
The order of the district court, 50 F.R.D. 230, therefore, will be affirmed.